Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/14/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: 

Tang (CN 108172581 A) modified by Yasui et al. (US 2006/0234454) teach a memory structure comprising: a P-type well (Fig. 2L, element 202 of Tang) and a storage well (Fig. 2L, element 202 of Tang) on one side of the P-type well; a select transistor gate (Fig. 2L, element 208A of Tang) on the P-type well; and a storage transistor gate (Fig. 2L, element 208B of Tang) on the storage well, a sidewall of the storage transistor gate (Fig. 17, element 11 is storage transistor gate of Yasui) far from the select transistor gate (Fig. 17, element 12 is select transistor gate of Yasui) is a slope (Fig. 17 of Yasui), and metal silicide (Fig. 17, element 16 of Yasui) is provided on the slope; an ONO stack layer (Fig. 17, elements 13, 14, 15 f Yasui) is provided between the select transistor gate and the storage transistor gate, and a height of the ONO stack layer is the same as the height of the storage transistor gate (Fig. 17 of Yasui); a remaining part of the top of the select transistor gate is provided with metal silicide (Fig. 17, element 16 of Yasui); and a sidewall of the select transistor gate far from the storage transistor gate is provided with a second sidewall (Fig. 17 of Yasui).
However, Tang (CN 108172581 A) modified by Yasui et al. (US 2006/0234454) do not teach or render obvious the above-quoted features recited in independent claim 1.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813